UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6885



ALONZO ROBERT   TELLY,   a/k/a    Alonzo   Robert
Telley,

                                             Petitioner - Appellant,

         versus


COLIE RUSHTON; ATTORNEY GENERAL OF THE STATE
OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-96-3580-6-18AK)


Submitted:   September 25, 1997            Decided:   October 9, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alonzo Robert Telly, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Telly v. Rushton, No. CA-96-3580-6-18AK
(D.S.C. June 2, 1997) We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                        DISMISSED




                                2